tcmemo_2007_109 united_states tax_court patricia b paterson et al petitioner v commissioner of internal revenue respondent docket nos filed date thomas edward brever for petitioners david w sorenson and lisa r woods for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal income taxes and fraud penalties under 1this case is consolidated for briefing trial and opinion with the cases of george m paterson docket no and george m paterson docket no mr and mrs paterson are referred to collectively as petitioners sec_6663 for and the years at issue respondent determined that petitioner patricia b paterson mrs paterson was liable for a dollar_figure deficiency and a dollar_figure fraud_penalty for for respondent determined that mrs paterson was liable for a dollar_figure deficiency and a dollar_figure fraud_penalty respondent determined that petitioner george m paterson mr paterson was liable for a dollar_figure deficiency and a dollar_figure fraud_penalty for for respondent determined that mr paterson was liable for a dollar_figure deficiency and a dollar_figure fraud_penalty there are three issues for decision the first issue is whether petitioners understated their income in the amounts respondent determined for the years at issue we hold that they did the second issue is whether petitioners are liable for the fraud penalties for the years at issue we hold that they are the third issue is whether the limitations_period bars respondent from assessing petitioners’ taxes for the years at issue we hold that it does not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are 2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated incorporated by this reference petitioners resided in eden prairie minnesota at the time they filed the petitions petitioners are married and were married during the years at issue petitioners filed the tax returns for the years at issue as married_filing_separately mr paterson’s bookmaking activities mr paterson stipulated that he has been a professional bookmaker for about years including the years at issue mr paterson has a criminal history he was convicted of tax_evasion in he also recently pleaded guilty to another criminal_fraud charge relating to form_730 tax on wagering that he filed for years other than the years at issue mr paterson expected at the time of trial that he might have to serve time for these criminal offenses mr paterson conducted his illegal activities with two sons from a previous marriage the three of them took bets at one son’s apartment in eden prairie minnesota the primary assets of the bookmaking enterprise were three cellular phones mr paterson had no credit history because he dealt solely in cash and had no credit card so mrs paterson obtained them in her name mr paterson’s customers called these phones to place bets mr paterson had between and regular customers who bet with him these customers bet on college and professional football and usually called mr paterson to bet on saturdays and sundays the highest volume days mr paterson charged his customers a 10-percent commission called vigorish on bets that his customers lost mr paterson did not accept bets on other sports except a few on world series games he occupied himself during the football off-season by gambling on golf and cards he won as much as dollar_figure at a time on golf and card games but did not report any of these winnings on his tax returns mr paterson tried to avoid being caught at his illegal activities he accepted mainly cash from his customers and used code numbers to identify his customers in case his bookmaking business was ever raided in addition he destroyed his records of who each customer was and how much each customer bet weekly he instead kept a tally of profit in his head mr paterson attempted to comply with laws regarding registration of bookmakers with the internal_revenue_service irs because he feared that he and his sons would be jailed for failure_to_register he purchased a gambling stamp form 11c occupational tax and registration return for wagering for and mr paterson also filed monthly forms with the irs for all of and january through october of the forms indicate that mr paterson reported a total of gross wagers of dollar_figure for and dollar_figure for 3vigorish has been described as a means to compensate the bookmaker for the privilege of placing bets see 890_f2d_1461 10th cir if a bookmaker is balanced meaning he or she has an even number of bets on both sides of the contest the vigorish will be profit to the bookmaker see id despite mr paterson’s efforts to avoid being caught at his illegal activities agents of the minnesota gambling enforcement division searched mr paterson’s home and his son’s apartment on date the agents arrested mr paterson and seized gambling records covering days of betting and three cellular phones the gambling records seized indicate that mr paterson accepted an average of dollar_figure of bets each day for those days a vastly larger amount than the gross wagers mr paterson reported on the forms in fact the total gross wagers accepted over those days exceeded the total wagers mr paterson reported he accepted for the entire year or the entire year moreover the seized records did not include a saturday which is generally a high-volume day and included one partial day of wagering because the search commenced before the day’s wagering was complete mrs paterson’s activities mrs paterson was aware of her husband’s illegal gambling activities she has worked as a flight attendant for northwest airlines nwa for approximately years but she worked only limited hours during the years at issue in fact nwa reported it paid her only dollar_figure in and dollar_figure in mrs paterson helped her husband hide his bookmaking activities although she did not accept bets herself she obtained the cellular phones in her name that were seized in the date search mrs paterson herself never used these telephones mrs paterson also assisted her husband in concealing assets to help hide his bookmaking activity petitioners’ joint bank accounts had only minimal activity during the years at issue mrs paterson kept separate bank accounts and brokerage accounts however solely in her own name she made numerous deposits of large sums totaling thousands of dollars into these accounts during the years at issue many of these deposits were of cash or checks made payable to her husband mrs paterson also kept significant assets in her own name rather than having assets titled in both petitioners’ names or having assets titled only in mr paterson’s name for example the home in which she and mr paterson have resided for the past years is solely in mrs paterson’s name and she is the only person listed on the mortgage she also paid approximately dollar_figure cash in to buy a cadillac for her husband to use paying with a check drawn on her checking account the vehicle purchase contract was in mrs paterson's name 4the court finds petitioners’ testimony that mrs paterson obtained the cellular phones for a computer business they were trying to start inconsistent with other evidence in the record neither petitioner reported any income or expenses relating to the computer business presumably phone costs could be expensed if they were incurred_in_a_trade_or_business moreover petitioners have not introduced any evidence corroborating their testimony concerning the computer business preparation of mr and mrs paterson’s tax returns both petitioners retained a tax preparer mr hughes to prepare their returns for the years at issue mr hughes had assisted petitioners with their returns for years and knew about mr paterson’s bookmaking activities mrs paterson gave mr hughes her forms w-2 wage and tax statement from nwa but did not tell him about the large deposits into her separate bank accounts during the years at issue mr paterson simply told mr hughes how much income he had because mr paterson kept no records mr hughes prepared returns for mr paterson using the amounts mr paterson gave him even though mr hughes knew mr paterson was a bookmaker and dealt in cash petitioners each filed tax returns for the years at issue as married_filing_separately mr paterson reported total income of dollar_figure in and dollar_figure in mrs paterson reported total income of dollar_figure in and dollar_figure in respondent’s examination respondent examined the married filing separate returns of both petitioners neither petitioner cooperated with respondent during the audit and respondent issued summonses to each of them both petitioners asserted their fifth_amendment rights in response to the summonses and refused to answer any questions or produce any records to respondent 5the record does not reflect the dates petitioners filed the tax returns we note that respondent did not determine that either petitioner was liable for the addition_to_tax under sec_6651 for failure_to_file timely returns for the years at issue respondent’s determination of petitioners’ income respondent’s revenue agents determined petitioners’ income a different revenue_agent was assigned to each petitioner respondent’s revenue_agent ms johnson revenue_agent johnson was assigned to mr paterson revenue_agent johnson used the profit factor method to redetermine mr paterson’s income revenue_agent johnson began by examining the days of betting sheets seized in the date search revenue_agent johnson added percent vigorish the amount charged on a losing bet to the bets listed on the sheet that did not carry vigorish and then added all bets together to find the gross wagers revenue_agent johnson then divided the total gross wagers she found dollar_figure by days of betting to obtain the average daily bet of dollar_figure revenue_agent johnson then used the call records for the cellular phones to determine the number of days people called mr paterson to place bets revenue_agent johnson multiplied the dollar_figure average daily bet by the number of days people placed bets for each year to arrive at the gross wagers for each year finally revenue_agent johnson multiplied the gross wagers for each year by dollar_figure percent this percentage represented the profit a bookmaker would make if his or her books were balanced revenue_agent johnson determined that mr paterson had gross_income of dollar_figure in of which dollar_figure mr paterson failed to report for revenue_agent johnson determined that mr paterson had gross_income of dollar_figure of which dollar_figure mr paterson failed to report respondent’s revenue_agent ms zamora revenue_agent zamora was responsible for handling the determination of mrs paterson’s income revenue_agent zamora used the bank_deposits method to reconstruct mrs paterson’s income revenue_agent zamora used third-party procedures to obtain bank records and other documents revenue_agent zamora added together all the taxable deposits into mrs paterson’s various separate bank accounts and subtracted the sources of income reported on the return revenue_agent zamora determined that for mrs paterson had taxable deposits of dollar_figure of which dollar_figure mrs paterson failed to report for revenue_agent zamora determined that mrs paterson had taxable deposits of dollar_figure of which dollar_figure mrs paterson failed to report respondent issued deficiency notices to petitioners for and the deficiency notices to mr paterson were dated date with respect to and date with respect to the deficiency_notice to mrs paterson covered both and and was dated date petitioners each timely filed petitions the cases were consolidated for purposes of trial briefing and opinion opinion we are asked to decide whether petitioners a longtime bookmaker with a criminal history and his wife failed to report income in the amounts respondent determined we are also asked to decide whether petitioners are liable for fraud penalties with regard to the unreported income finally we are asked to decide whether the limitations_period bars respondent from assessing petitioners’ liabilities we begin by discussing the unreported income i unreported income gross_income generally includes all income from whatever source derived sec_61 taxpayers must keep adequate books_and_records from which their correct_tax liability can be determined sec_6001 when a taxpayer fails to keep records the commissioner has discretion to reconstruct the taxpayer’s income by any reasonable means sec_446 394_f2d_366 5th cir affg tcmemo_1966_81 281_f2d_100 9th cir affg tcmemo_1958_94 where a taxpayer has destroyed his or her tax records the commissioner’s reconstruction need not be arithmetically precise 706_f2d_882 8th cir affg ustc par big_number d neb a mr paterson’s unreported income profit factor method we first discuss respondent’s use of the profit factor method to reconstruct mr paterson’s income the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 290_us_111 unreported income from wagering activities involves a special rule however the commissioner must first present some evidence connecting the taxpayer with a wagering activity during the years at issue to obtain the benefit of the presumption of correctness dimauro v united_states supra pincite 620_f2d_23 3d cir affg barrasso v commissioner tcmemo_1978_432 408_f2d_579 2d cir once the commissioner has met this minimal evidentiary foundation the burden then shifts to the taxpayer to prove the commissioner’s determination was incorrect dimauro v united_states supra pincite mr paterson stipulated that he operated a professional bookmaking and wagering business during the years at issue sufficient evidence therefore exists to connect mr paterson with a wagering activity during the years at issue the burden is thus on petitioners to prove that respondent’s determination was incorrect we have previously approved the profit factor method as a reasonable method to determine income from bookmaking activities robinson v commissioner tcmemo_1986_382 revenue_agent johnson applied the profit factor method as described in robinson 6this principle is not affected by sec_7491 because neither petitioner cooperated with respondent’s reasonable requests during respondent’s examinations see sec_7491 accordingly the burden_of_proof remains with petitioners to reconstruct mr paterson’s income using days of wagering records seized in the search the wagering records show an average daily bet of over dollar_figure and the profit factor method suggests net_income of approximately dollar_figure and dollar_figure for the respective years at issue while mr paterson reported gross_income of only approximately dollar_figure for each year at issue this is a vast disparity petitioners make several arguments why the profit factor method is inappropriate and does not accurately reflect mr paterson’s income for the years at issue first petitioners argue that mr paterson’s sons were involved in the gambling enterprise with him and should be allocated some of the income petitioners have introduced no evidence however regarding how the resulting income from the wagering activity was allocated between mr paterson and his sons mr paterson’s sons did not testify at the trial nor was any evidence introduced to document what amount if any was attributable to the sons or reported on their returns we conclude that petitioners have failed to prove that respondent erroneously allocated all of the gambling income to mr paterson second petitioners argue that the small sample of days of wagering cannot be extrapolated to reflect accurately mr paterson’s overall wagering activity for years petitioners argue that the profit factor method is inappropriate because it is based on such a small sample of wagering activity relying on 102_tc_632 we held in clayton that the profit factor method was inappropriate because the calculation was based on a day of very active wagering on conference championship games id we reject petitioners’ argument the days of seized wagering records are an accurate reflection of mr paterson’s wagering activity and can be used to redetermine mr paterson’s income for the years at issue none of the days involved high profile conference championship games like those related to the day of wagering records in clayton moreover the days of wagering records did not include a saturday which is generally a high-volume day but included a partial day of wagering as the search occurred before that day’s wagering was complete these facts would actually tend to underestimate mr paterson’s income simply underestimating the income does not make the method unreliable third petitioners argue that the days of wagering records are inaccurate because some of the wagers were never consummated because of mr paterson’s arrest this fact is irrelevant before the search mr paterson was engaged in his normal bookmaking activities and would have collected the wagers absent the search and his arrest moreover the unconsummated wagers and the raid occurred in not or the years at issue where the bookmaking activities occurred without interruption we conclude the days of wagering records are an accurate reflection of mr paterson’s wagering activity even if some wagers were never consummated finally petitioners argue that the profit factor method disregards mr paterson’s actual losses and that the 54-percent theoretical profit unreasonably exaggerates mr paterson’s income we disagree mr paterson has introduced no evidence of his actual profit margin or any evidence that would tend to show respondent’s method was unreasonable or incorrect moreover the united_states district_court for the district of nebraska has found it reasonable to assume a bookmaker’s profits will generally amount to percent of total wagers in the excise_tax context dimauro v united_states ustc par big_number d neb in sum we find mr paterson had unreported income in the amounts respondent determined in the deficiency notices we conclude that the profit factor method respondent used to reconstruct mr paterson’s bookmaking income was reasonable and substantially accurate petitioners have introduced no documentary_evidence to show otherwise any inaccuracies in the income reconstruction are attributable to mr paterson’s failure to maintain books_and_records and to his failure to cooperate with respondent during the audit b mrs paterson’s unreported income bank_deposits method we next examine respondent’s use of the bank_deposits method to determine mrs paterson’s unreported income we have previously approved the use of the bank_deposits method as a means of income reconstruction clayton v commissioner supra pincite 96_tc_858 affd 959_f2d_16 2d cir it is not arbitrary or capricious for the commissioner to use the bank_deposits method to compute the income of a taxpayer who has kept no books_and_records and who has large_bank deposits clayton v commissioner supra pincite dileo v commissioner supra pincite bank_deposits are prima facie evidence of income 87_tc_74 the bank_deposits method assumes that all money deposited into a taxpayer’s bank account during a particular period constitutes taxable_income clayton v commissioner supra pincite the commissioner must take into account however any known nontaxable source or deductible expense id we reiterate that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a welch v helvering u s pincite respondent’s agent used third-party procedures to obtain information about funds deposited into mrs paterson’s personal bank accounts and subtracted from these funds the amounts of income mrs paterson reported on her returns for the years at issue mrs paterson reported a mere dollar_figure in and dollar_figure in while respondent determined she had unreported income from the cash deposits of dollar_figure in and dollar_figure in petitioners make two primary arguments why respondent’s determinations regarding mrs paterson’s unreported income are erroneous first petitioners argue that the bank_deposits method double counts income that mr paterson reported on his returns petitioners have introduced no evidence to support this argument however petitioners have failed to prove the portion of deposits in mrs paterson’s separate bank accounts that were attributable to mr paterson’s bookmaking activities absent any documentary_evidence we decline to speculate as to the extent of any double counting of income moreover respondent’s profit factor method used to determine mr paterson’s income may underestimate mr paterson’s income we note that one of the days used in the method was just a partial day and none of the days used in the method was a saturday a high-volume day thus any potential double counting of income may be offset by underestimating some of mr paterson’s income and we shall not speculate further second petitioners argue that some of the deposits mrs paterson made into her bank accounts during the years at issue are nontaxable or are loans petitioners argue that these deposits include a dollar_figure gain on the sale of stock insurance reimbursement for stolen jewelry a dollar_figure loan and dollar_figure of gain on the sale of other stock petitioners have introduced no documentary_evidence to support their claims and rely only on their uncorroborated self-serving testimony which we are not required to accept and which we do not find to be credible see 7petitioners argue on brief that the amounts representing gain on the sale of stock are nontaxable we surmise that petitioners mean that the deposits in mrs paterson’s account are the proceeds of stock sales and she should be taxed only to the extent the proceeds exceed her basis there is no evidence that after the stock sales cash was transferred from mrs paterson’s securities account into her bank account instead proceeds from securities transactions remained in the securities account to be reinvested neidringhaus v commissioner 99_tc_202 in addition petitioners argue that a good friend of mrs paterson loaned her dollar_figure because the memo notation on the check said loan-taxes petitioners did not have the friend testify or produce any documentation regarding this loan the failure of a party to introduce evidence which if true would be favorable to that party gives rise to the presumption that the evidence would be unfavorable if produced 6_tc_1158 affd 162_f2d_513 10th cir petitioners have not proven that any of these items are nontaxable deposits or are loans petitioners have also introduced no evidence to support that mrs paterson is entitled to any additional expenses or losses in sum we find that mrs paterson had unreported income in the amounts respondent determined in the deficiency_notice ii fraud_penalty we next consider whether either petitioner is liable for the fraud_penalty for the years at issue the commissioner must prove by clear_and_convincing evidence that the taxpayer underpaid his or her income_tax and that some part of the underpayment was due to fraud sec_6663 clayton v commissioner t c pincite if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except to the extent the taxpayer establishes by a preponderance_of_the_evidence that a portion of the underpayment is not due to fraud sec_6663 smoll v commissioner tcmemo_2006_157 fraud is a factual question to be decided on the entire record and is never presumed 80_tc_1111 55_tc_85 the commissioner must show that the taxpayer acted with specific intent to evade taxes that the taxpayer knew or believed he or she owed by conduct intended to conceal mislead or otherwise prevent the collection of the tax sec_7454 91_tc_874 79_tc_995 affd 748_f2d_331 6th cir direct evidence of fraud is seldom available and its existence may therefore be determined from the taxpayer’s conduct and the surrounding circumstances 56_tc_213 courts have developed several indicia or badges_of_fraud these badges_of_fraud include understating income maintaining inadequate records concealing income or assets failing to cooperate with tax authorities engaging in illegal activities filing false documents and dealing in cash 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 a mr paterson’s liability for the fraud_penalty we now consider whether mr paterson is liable for the fraud_penalty we agree with respondent that several badges_of_fraud are present with respect to mr paterson’s underpayments of tax mr paterson earned his income through an illegal wagering enterprise mr paterson routinely destroyed his wagering records after each football game to avoid being held accountable for his illegal activities he was arrested for his activities was convicted of tax_evasion and pleaded guilty to filing false and fraudulent forms mr paterson dealt in cash exclusively he did not keep records of the cash he received from his customers and did not maintain a bank account that would allow tracking of his income mr paterson also concealed assets he shielded his property by not taking title to assets such as the home in which he resided with mrs paterson and the cadillac he drove in addition the primary asset of his wagering enterprise was the cellular phones which were registered in his wife’s name mr paterson provided incomplete and false information to his return preparer simply telling his return preparer how much income to report instead of providing him documentation mr paterson also failed to report his golf or card game winnings on his returns finally mr paterson failed to cooperate with respondent during the audit we conclude that respondent has proven by clear_and_convincing evidence that mr paterson fraudulently understated his tax_liabilities for the years at issue and mr paterson has failed to show that any portion of the underpayments is not due to fraud we find that the fraud_penalty under sec_6663 applies to mr paterson’s underpayments of tax for the years at issue b mrs paterson’s liability for the fraud_penalty we now consider whether mrs paterson is liable for the fraud_penalty we agree with respondent that many of the badges_of_fraud are present with respect to mrs paterson’s underpayments mrs paterson was aware of her husband’s illegal activities she facilitated the illegal activities by obtaining the cellular phones her husband used to accept bets she also received the benefit of these illegal activities by accepting and depositing cash or checks made out to her husband she concealed the source of these funds further by depositing them into her separate bank accounts not the joint bank accounts that had only minimal activity she also kept title solely in her name to the patersons’ significant assets such as their home and bank accounts and brokerage accounts with considerable funds mrs paterson did not maintain adequate_records and never told her tax preparer about the large sums she periodically deposited into her separate bank accounts finally mrs paterson understated her income significantly on her tax returns and did not cooperate with respondent during the audit we conclude that respondent has proven by clear_and_convincing evidence that mrs paterson fraudulently understated her tax_liabilities for the years at issue and mrs paterson has failed to prove that any portion of the underpayments is not due to fraud we find that the fraud_penalty under sec_6663 applies to mrs paterson’s underpayments of tax for the years at issue iii limitations_period petitioners argue that the 3-year limitations_period under sec_6501 has expired and that respondent is therefore barred from assessing petitioners’ taxes for the years at issue respondent issued deficiency notices to petitioners on date with respect to mrs paterson’s liability for both years and mr paterson’s liability for and date with respect to mr paterson’s liability for the limitations_period commences on the date the return is filed sec_6501 returns filed before the due_date are deemed filed on the due_date sec_6501 in the case of false and fraudulent_returns with the intent to evade tax the tax may be assessed at any time sec_6501 because we have found that petitioners are each liable for the fraud_penalty under sec_6663 we hold that the limitations_period for assessing petitioners’ taxes is extended 8although the dates petitioners filed the returns are not evident from the record the earliest the returns would be treated as filed is date and respectively sec_6501 indefinitely see sec_6501 sam kong fashions inc v commissioner tcmemo_2005_157 accordingly respondent is not barred from assessing petitioners’ deficiencies see sec_6501 respondent would not be barred from assessing petitioners’ taxes for the years at issue even if we had not found that petitioners had filed false and fraudulent_returns the limitations_period is extended to years if a taxpayer omits_from_gross_income an amount that i sec_25 percent of the amount the taxpayer stated in the return sec_6501 both petitioners omitted from gross_income amounts vastly in excess of percent of the amounts stated on the returns and the limitations_period would be extended to years respondent issued deficiency notices within years of the due dates of the returns and is thus not barred from assessing petitioners’ taxes we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decisions will be entered for respondent
